Order entered March 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01500-CR

                              LATORIA MATTOX, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-00710-U

                                          ORDER

        Before the Court is court reporter Sasha Brooks’s March 8, 2019 request for an extension

of time. We GRANT the request and ORDER the reporter’s record filed on or before April 10,

2019.


                                                     /s/   LANA MYERS
                                                           JUSTICE